Citation Nr: 0113600	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  98-02 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased rating for right eye 
keratoconus, currently evaluated as 30 percent disabling.

3.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	John S. Berry, attorney-at-law


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
December 1968, and from April 1984 to August 1986.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
December 1999, the Board issued a decision granting a 30 
percent evaluation for the veteran's service-connected 
gastrointestinal disability, denying the veteran's claims for 
service connection for asthma, peripheral neuropathy, right 
shoulder disability, left knee disability, back disability, 
and hypertension, and denying his claim for an increased 
rating for PTSD.  The veteran appealed this decision, and in 
December 2000 the United States Court of Appeals for Veterans 
Claims (Court) granted a joint motion of the parties, and 
vacated the Board's December 1999 decision with respect to 
the denial of entitlement to an increased rating for PTSD and 
dismissed the appeal with respect to the other issues decided 
in the December 1999 Board decision.  Thereafter, the case 
was returned to the Board.


REMAND

The Board initially notes that a June 1998 rating decision 
denied entitlement to an increased rating for keratoconus of 
the right eye, currently evaluated as 30 percent disabling, 
and entitlement to a compensable rating for bilateral hearing 
loss.  Later in June 1998, the veteran's representative 
submitted a Notice of Disagreement with the June 1998 rating 
decision with respect to those two issues.  There is no 
indication that the veteran has been provided a statement of 
the case with respect to the issue of entitlement to an 
increased rating for right eye keratoconus or with respect to 
the issue of entitlement to a compensable rating for 
bilateral hearing loss.  Therefore, these issues must be 
remanded for further development by the RO.  See Manlincon v. 
West, 12 Vet. App. 238 (1999). 

With respect to the veteran's claim for an increased rating 
for PTSD, the record reflects that the veteran underwent a 
private psychiatric examination in August 1997 by David 
Parrish, M.D., at which time Dr. Parrish concluded that the 
stress associated with the veteran's job as a VA benefits 
counselor had increased the severity of his PTSD 
symptomatology, and that he was therefore not fit for 
continued employment in that position; Dr. Parrish 
recommended that the veteran be relocated to a less stressful 
position.  The veteran was thereafter afforded a VA 
examination in April 1998, at which time the examiner, 
although noting that the veteran reported that he was 
retiring from his current position due to stress, did not 
adequately address the impact of the veteran's PTSD on his 
employability.  Under the circumstances, the Board concludes 
that another VA examination of the veteran would be helpful 
in the adjudication of the instant claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issues 
of entitlement to an increased 
rating for right eye keratoconus and 
entitlement to a compensable rating 
for bilateral hearing loss.  The 
veteran and his representative 
should be clearly advised of the 
requirements to perfect an appeal 
with respect to these issues.  If 
the veteran thereafter submits a 
timely substantive appeal with 
respect to either or both of these 
issues, the RO should undertake any 
other indicated development. 

2.  The RO should contact the 
veteran, through his representative, 
and request that he identify the 
names, addresses and approximate 
dates of treatment for any health 
care providers, VA or private, who 
may possess additional records 
pertinent to his claim for 
entitlement to an increased rating 
for PTSD.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, the RO 
should so inform the veteran and his 
representative, and request them to 
provide a copy of such records.

4.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a psychiatrist to 
determine the extent of his service-
connected PTSD.  To the extent 
possible, the manifestations of the 
service-connected PTSD should be 
distinguished from those of any 
other disorder found to be present.  
The examiner should indicate with 
respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  The examiner should 
also provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the 
veteran's service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable, and a global 
assessment of functioning score with 
an explanation of the significance 
of the score assigned.  

Any indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims folders, 
including a copy of this REMAND, 
must be made available to the 
examiner for proper review of the 
medical history.  The examination 
report is to reflect that such a 
review of the claims folders was 
made.  The report must be typed.

5.  Thereafter, the RO should review 
the claims folders and ensure that 
all development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Then, the RO should readjudicate the 
issue of entitlement to an increased 
rating for PTSD.  If appropriate, 
the RO should also readjudicate the 
claims for entitlement to an 
increased rating for right eye 
keratoconus, and for entitlement to 
a compensable rating for bilateral 
hearing loss.

6.  If the benefit(s) sought on 
appeal is (are) not granted to the 
veteran's satisfaction, the RO 
should issue a Supplemental 
Statement of the Case and provide 
the veteran and his representative 
with an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


